ORDER

PER CURIAM.
This is an appeal from judgment entering a jury verdict against Capital Title. The evidence in support of the jury verdict *228is not insufficient. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons for this order. ■ The judgment is affirmed pursuant to Rule 84.16(b). Respondent’s motion for attorney’s fees incurred in defense of this appeal is denied.